DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.
 
	Claims 2-13, 15, 22-61, and 68-71 have been canceled.
	Claims 1, 14, 16-21, 62-67, and 72-78 are pending.

Claims 16-20, 62-65, and 75-78 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 19, 2018.

	Claims 1, 14, 21, 66, 67, and 72-74 are currently under consideration as they read on the elected invention of a multimeric fusion protein and the species of amino acid substitution L234F and P331S in the Fc region.

3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 72-74 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 72-74 compass the limitation of “one or more mutations” which does not further limit the subject matter of the independent claim 1 reciting two mutations, e.g. L234F and P331S.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 14, 21, 66, 67, and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Strome et al. (WO 2008/151088) in view of Tsurushita et al. (WO 2014/022592, reference of record) and Oganesyan et al. (Acta Cryst. 2008, D64:700-704, .
	
The previous Office Action mailed on September 21, 2020 states:

“Strome et al. teach a serial stradomer comprising two or more associated stradomer monomers, each of the stradomer monomer comprises two or more Fc domain, each Fc domain comprises a hinge, CH2, and CH3 from IgG1 (e.g. see Abstract and [0013] in page 4). Strome et al. teach that the disulfide bonds form between individual stradomer monomers lead to the formation of serial strdomer; and the disulfide bonds are formed between cysteine residues naturally occurring in the Fc region or cysteine residues incorporated into the Fc domain monomer by site-directed mutagenesis (e.g. see [00116] in page 30).  Strome et al. also teach that the stradomer monomers comprises two or more Fc domain monomers (each contains CH1, CH2, and CH3 from IgG including IgG1 and IgG4 (e.g. see claims 1-19 and [00100] in page 24).  In Figure 10B, Strome et al. discloses a serial stradomer comprising IgG Fc (hinge-CH2-CH3) monomers linked by J chain from IgM antibody (tailpiece) that is fused to the C-terminus of the Fc region (see copy below and [0076]). Note that the serial stradomer does not contain antibody variable region nor a fusion partner. 
    PNG
    media_image1.png
    685
    825
    media_image1.png
    Greyscale


	Further, Strome et al. teach that the stradomers can be formulated into a pharmaceutical composition comprising a pharmaceutically acceptable carrier and additional other active ingredients including semi-solid carrier (e.g. see pages 54-56). Strome et al. teach that the immune-regulatory properties of IVIG reside in the Fc domain of the IgG molecules, and the Fab fragments of the IVIG are not therapeutic (e.g. see [0008]) in page 2.  Strome et al. teach the multimeric Fc fragments in serial stradomers can replace IVIG (e.g. see [0092]).

Furthermore, Strome et al. teach that the Fc domains can be mutated into Fc variants with improved properties, such as enhanced binding to FcγR (e.g. see col. 28). 

The reference teachings differ from the instant invention by not describing amino acid substitutions L309C, L234F and P331S in the Fc region.

Tsurushita et al. teach fusion protein comprising IgG CH2 and CH3 region (Fc) multimerized via cysteine mutation in position L309C in the Fc region and a human µ tailpiece at the C-terminus (e.g. see Fig. 7 copied below,  [0016]  in page 6, and [0090] in page 22, and SEQ ID NO:16 in [0147] in page 40). 


    PNG
    media_image2.png
    477
    507
    media_image2.png
    Greyscale

Tsurushita et al. teach that selection of isotypes of IgG depends on the desired properties, and IgG4 may be desirable for an Fc region with weaker or no effector functions (CDC, ADCC or opsonization) in situation where inhibition of a receptor-ligand interaction is required (e.g. see [0093] in page 23). In the examples, Tsurushita et al. teach that amino acid substitution L309C in the Fc region promotes multimer formation (e.g. see [0170]).

	Indeed, modifications of L234F and P331S in the Fc region of IgG to eliminate the effector functions were well-known in the art at the time the instant invention was filed. For example, Oganesyan et al. teach that effector functions such as complement-dependent cytotoxicity (CDC) are triggered by the binding of various effector molecules to the Fc portion of IgG molecules (see Introduction in page 700).  While efficient effector functions are important for the efficacy of various therapeutic antibodies, elimination of antibody effector functions can decrease IgG-mediated toxicity events and triple mutation L234F/L235E/P331S in the Fc region of IgG1 causes a profound decrease in their binding to human C1q (e.g. see Oganesyan et al. in page 700 and Results and discussion in pages 703-704).  
	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to modify the Fc region by amino acid substitutions L309C disclosed in Tsurushita et al. and L234F/L235E/P331S disclosed in Oganesyan et al. in the multimers taught by Strome et al. One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since incorporating the amino acid substitutions in the Fc region as taught by Oganesyan et al. into the multimers Fc monomers would reduce the effector functions ADCC and CDC, thereby reducing undesired IgG-mediated toxicity and adding L309C substitution to Strome’s Fc multimers would be expected to facilitate the formation of the multimeric stradomers. As evidenced by Presta, the naturally occurring amino acid residues in human IgG1 Fc region at positions 234 and 331 are Leu and Pro, respectively, and Phe (F) and Ser at human IgG4 Fc region, respectively (e.g. see FIG-23).  As such, amino acid substitutions L234F and P331S made in human IgG1 Fc region would have yielded a CH2 region having IgG4 amino acid residues in the CH2 region (see lines 11-19 in col. 10 of Presta).

	Applicant’s arguments filed on March 18, 2021 have been fully considered but have not been found persuasive.

	Applicant argues that the claimed invention is advantageous over Strome in that the instant invention encompasses an engineered Fc region resulting in high potency and low unwanted side effects including cytokine release, C1q binding, and platelet activation as shown in pages 19-20 and Examples 6, 8, and 13-15 of the instant specification as filed.  Applicant further argues that the inventor found marked differences in the activities of Fc-region from different IgG isotypes; Fc-region from IgG1 displayed high potency but also high levels of unwanted side effect, Fc from IgG4 on the other hand, produces low wanted side effects but have lower potency as compared to IgG1.  Applicant asserts that the claimed multimeric fusion proteins combine the desirable properties of IgG1 and IgG4 Fc region without undesired properties.  Applicant argues that the multimeric fusion proteins recited in the claims are not Applicant argues that it is not whether the references could be combined but rather whether there was a motivation to combine the references. Applicant asserts that claim 1 has been amended to recite “wherein each heavy chain Fc-region is selected from the group consisting of” and the “or” in the third from last line in claim 1 has been amended to “and”.  As such applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

As to applicant’s arguments that Oganesyan et al. teach triple mutations L234F/L235E/P331S for altered effector functions while the instant claims do not recite L235E substitution, note that independent claim 1 recites each CH2 domain “comprises” a cysteine at position 309 and a tailpiece of a naturally occurring IgM. Thus the claims clearly encompass additional elements.  While independent claim 1 has been amended to recite “wherein each heavy chain Fc-region is selected from the group consisting of IgG1 CH2 and CH3 domain in which the leucine residue at position 234 has been substituted with a phenylalanine residue and the proline residue at position 331 has been substituted with serine residue….. and ….”, the claims clearly allows other substitutions or elements, e.g. L309C and a tailpiece from IgM. When the phrase “consisting of” appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the elements set forth in that clause; other elements are not excluded from the claim as a whole (such as additional amino acid substitutions or additional elements). See MPEP 2111.03.

	Here, “comprising” in line 5 of claim 1 means that the named elements, e.g. 309C,  mutation at position L234F and P331S, are essential but other element, e.g. L235E may be added and still form a construct within the scope of the claim. As such, adding amino acid substitutions L234F/L235E/P331S into an Fc variant having L309C would have yielded an Fc multimer that having the functions of promoting the multimer formation (via L309C) as well as reduced side 

	Further, contrary to applicant’s arguments relying upon the advantages in the mutations, note that these advantages were well recognized in the art at the time the instant invention was filed.  For example, Tsurushita et al. teach that selection of isotypes of IgG depends on the desired properties, and IgG4 may be desirable for an Fc region with weaker or no effector functions (CDC, ADCC or opsonization) in situation where inhibition of a receptor-ligand interaction is required and also teach mutating L309C in the Fc region promotes multimer formation; Oganesyan et al. in adding L234F and P331S amino acid substitutions to the Fc region in order to reduce the side effect associated with the effector functions of the Fc region.  

Contrary to applicant’s arguments regarding lack of motivation to combine the teachings of the prior art, it is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.

"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     	"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

Here, given the teachings of Strome et al. regarding the structure of a serial stradomer comprising two or more associated Fc domains and its therapeutic benefit of being able to replace IVIG in treating immune diseases, and the teachings of Tsurushita et al. in regards to mutating L309C in the Fc region to promote multimer formation, as well as the teachings of  Oganesyan et al. in adding L234F and P331S amino acid substitutions to the Fc region in order to reduce the side effect associated with the effector functions of the Fc region, an ordinary skill in the art would have combined the elements (stradomers carrying mutations L309C, L234F and P331S)  as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results, namely a multimeric IgG1 Fc protein having mutations L309C (to promote heteromultimer formation) and L234F and P331S (to reduce unwanted side effect associated with complement-dependent cytotoxicity) to one of ordinary skill in the art at the time the invention was filed.  

	As such, applicant’s arguments have not been found persuasive.

8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644